Name: Commission Implementing Regulation (EU) NoÃ 705/2013 of 23Ã July 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 25.7.2013 EN Official Journal of the European Union L 200/4 COMMISSION IMPLEMENTING REGULATION (EU) No 705/2013 of 23 July 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A handheld device (so-called Aircraft passenger handset ) comprising a control unit incorporating a microphone and a loudspeaker, various buttons on the front and back, a display, a magnetic card-reader and a connection socket, for a voltage not exceeding 1 000 V, with dimensions of approximately 16 Ã  4 Ã  2,5 cm. The device is designed to be installed into the passenger seat of an aircraft for performing the following functions:  acting as a switch and control device for various external devices, for example, audio/video equipment, game consoles or other on-board services,  making telephone calls through the public on-board communication network as it converts audio-frequency pulses into sound waves and vice versa,  reading data from swipe cards. The device cannot connect directly to a communication network. 8537 10 99 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3 to Section XVI and by the wording of CN codes 8537, 8537 10 and 8537 10 99. The device cannot connect directly to a communication network. Consequently, classification under heading 8517 as a telephone set or other apparatus for the transmission or reception of voice, images or other data is excluded. The device is a composite machine consisting of machines classified under different headings of Section XVI. By virtue of Note 3 to Section XVI and due to its objective characteristics, the component performing the electric control function is considered the machines principal function, as it is principally used for selecting and controlling various external devices. Consequently, classification under heading 8471 as a card reader or under heading 8518 as a microphone and a loudspeaker is excluded. The article is therefore to be classified under CN code 8537 10 99 as other boards, panels, consoles, desks, cabinets and other bases for electric control for a voltage not exceeding 1 000 V.